In an action seeking, inter alia, declaratory relief, plaintiff appeals from a judgment of the Supreme Court, Westchester County (Dickinson, J.), dated February 22, 1982, which denied his motion for a preliminary injunction and granted that part of defendant’s cross motion which was to dismiss the action. (We deem the notice of appeal to be a premature notice from the judgment.) Judgment modified, on the law, by deleting the second decretal paragraph thereof and substituting therefor the following: “Defendant’s cross motion is granted to the extent that it is declared that the defendant has sufficient title, as plaintiff’s landlord and lessor, to bring summary eviction proceedings injustice court.” As so modified, judgment affirmed, with $50 costs and disbursements to the defendant. Although Special Term’s decision was on the merits, the judgment did not include a declaration to that effect. We modify to correct that defect (see Lanza v Wagner, 11 NY2d 317, 334; Rockland Light & Power Co. v City of New York, 289 NY 45, 52, 53). As for plaintiff’s contentions we find them to be without merit. Titone, J. P., Lazer, O’Connor and Rubin, JJ., concur.